DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 13-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2018/0179685 to Kwon et al. (hereafter “Kwon”).
Regarding claim 1,
Kwon discloses a laundry treating system comprising: 
a first treating apparatus (at 230) having a first front panel (500) and a first drum (210) disposed in the first treating apparatus that is configured to accommodate a first laundry therein [Fig. 1-3; ¶0064-¶0065]; 
a second treating apparatus (at 130) disposed below the first treating apparatus and supporting the first treating apparatus, the second treating apparatus having a second front panel (40) and a second drum (110) disposed in the second treating apparatus that is configured to accommodate a second laundry therein [Fig. 1-3, 6-7; ¶0045, ¶0095]; and 
a control panel (50) disposed between the first front panel and the second front panel and configured to communicate with the first treating apparatus and the second treating apparatus,
wherein the control panel is disposed at a front face of a lower portion of the first treating apparatus and is positioned below the first front panel and above the second front panel  [Fig. 1-3, 7; ¶0080].
Regarding claim 2,
Kwon discloses the laundry treating system of claim 1, wherein the control panel (50) is coupled to the first front panel (500) and the second front panel (40) and positioned to be flush with the first front panel and the second front panel [see Fig. 1-3, 6-7; ¶0103].  
Regarding claim 3,
Kwon discloses the laundry treating system of claim 2, wherein an upper end of the second front panel (40) is located at the front face of the lower portion of the first treating apparatus [see Fig. 1-2, 6-7; ¶0095].  
Regarding claim 4,
Kwon discloses the laundry treating system of claim 3, wherein the second front panel (40) has a vertical length that is greater than a vertical length of the first front panel (500) [see Fig. 1-2].  
Regarding claim 5,
Kwon discloses the laundry treating system of claim 3, wherein the first treating apparatus has first side panels (233) [Fig. 2, 4, 6; ¶0065], 
wherein the second treating apparatus has second side panels (131), and wherein the second front panel has a vertical length that is greater than a vertical length of each of the second side panels to thereby locate the upper end of the second front panel at the front face of the lower portion of the first treating apparatus [Fig. 1-2, 6; ¶0045, ¶0095].  
	Regarding claim 6,
	Kwon discloses the laundry treating system of claim 5, wherein the first front panel (500) has a lower end positioned above a lower end of each of the first side panels (233) to thereby position the control panel (50) at a front face of the first treating apparatus [see Fig. 1-2, 4, 6-7; ¶0085].  
Regarding claim 7,
	Kwon discloses the laundry treating system of claim 1, wherein the control panel (50) includes a front face that is disposed between the first front panel (500) and the second front panel (40), wherein the front face of the control panel is flush with a front face of each of the first front panel and the second front panel [see Fig. 1-3; ¶0080]  
Regarding claim 8,
	Kwon discloses the laundry treating system of claim 7, wherein the front face of the control panel (50) has a width corresponding to a width of each of the first front panel (500) and the second front panel (40) [see Fig. 1-2, 6-7; ¶0080].  
Regarding claim 11,
	Kwon discloses the laundry treating system of claim 7, wherein the control panel (50) further includes side faces extending rearward from opposite lateral ends of the front face of the control panel, 
wherein the first treating apparatus has first side panels (233), and 
wherein each of the side faces of the control panel is vertically flush with each of the first side panels [see Fig. 1-2, 6-7; ¶0065].  
Regarding claim 13,
	Kwon discloses the laundry treating system of claim 5, wherein the first front panel defines a first laundry inlet (at 234) configured to be opened and closed by a first cabinet door (260), the first laundry inlet fluidly communicating with the first drum [see Fig. 1; ¶0066], and 
wherein the second front panel defines a second laundry inlet (at 41) configured to be opened and closed by a second cabinet door (160), the second laundry inlet fluidly communicating with the second drum [see Fig. 1; ¶0054].  
Regarding claim 14,
	Kwon discloses the laundry treating system of claim 13, wherein the control panel (50) is disposed between the first laundry inlet (at 234) and the second laundry inlet (at 41) [see Fig. 1].
	Regarding claim 20,
	Kwon discloses a laundry treating system comprising: 
a first treating apparatus (at 230) having a first front panel (500) and a first drum (210) configured to accommodate a first laundry therein [Fig. 1-3; ¶0064-¶0065]; 
a second treating apparatus (at 130) disposed below the first treating apparatus and supporting the first treating apparatus, wherein the second treating apparatus has a second front panel (40) and a second drum (110) configured to accommodate a second laundry therein [Fig. 1-3, 6-7; ¶0045, ¶0095]; and 
a control panel (50) disposed between the first front panel and the second front panel and configured to communicate with the first treating apparatus and the second treating apparatus, 
wherein a top of the control panel is coupled to the first front panel, and a bottom of the control panel is coupled to the second front panel, and 
wherein a height of the first front panel is different from a height of the second front panel [see Fig. 1-3; ¶0080].

Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2018/0258576 to Kim et al. (hereafter “Kim”).
Regarding claim 1,
Kim discloses a laundry treating system comprising: 
a first treating apparatus (20) having a first front panel (500) and a first drum (210) disposed in the first treating apparatus that is configured to accommodate a first laundry therein [Fig. 1-3; ¶0079-¶0081]; 
a second treating apparatus (10) disposed below the first treating apparatus and supporting the first treating apparatus, the second treating apparatus having a second front panel (40) and a second drum (110) disposed in the second treating apparatus that is configured to accommodate a second laundry therein [Fig. 1-3; ¶0055, ¶0078]; and 
a control panel (50) disposed between the first front panel and the second front panel and configured to communicate with the first treating apparatus and the second treating apparatus,
wherein the control panel is disposed at a front face of a lower portion of the first treating apparatus and is positioned below the first front panel and above the second front panel  [Fig. 1-3, 5; ¶0097, ¶0100].
Regarding claim 7,
Kim discloses the laundry treating system of claim 1, wherein the control panel includes (50) a front face that is disposed between the first front panel (500) and the second front panel (40), wherein the front face of the control panel is flush with a front face of each of the first front panel and the second front panel [see Fig. 1-3; ¶0097].  
Regarding claim 9,
Kim discloses the laundry treating system of claim 7, wherein the front face of the control panel includes: 
a first display (S2) configured to display an operating state of the first treating apparatus; and 
a second display (S1) configured to display an operating state of the second treating apparatus [see Fig. 5A; ¶0100].  

Claims 1-2 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2009/0126419 to Yoon et al. (hereafter “Yoon”).
Regarding claim 1,
	Yoon discloses a laundry treating system comprising: 
a first treating apparatus (2) having a first front panel (upper 120) and a first drum disposed in the first treating apparatus that is configured to accommodate a first laundry therein; 
a second treating (1) apparatus disposed below the first treating apparatus and supporting the first treating apparatus, the second treating apparatus having a second front panel (lower 120) and a second drum disposed in the second treating apparatus that is configured to accommodate a second laundry therein [see Fig. 1, 20; ¶0007, ¶0051-¶0052]; and 
a control panel (300) disposed between the first front panel and the second front panel and configured to communicate with the first treating apparatus and the second treating apparatus, 
wherein the control panel is disposed at a front face of a lower portion of the first treating apparatus and is positioned below the first front panel and above the second front panel [see Fig. 20; ¶0093].  
Regarding claim 2,
Yoon discloses the laundry treating system of claim 1, wherein the control panel is coupled to the first front panel and the second front panel and positioned to be flush with the first front panel and the second front panel [see Fig. 1, 20].  
	Regarding claim 7,
	Yoon discloses the laundry treating system of claim 1, wherein the control panel (300) includes a front face that is disposed between the first front panel and the second front panel, 
wherein the front face of the control panel is flush with a front face of each of the first front panel and the second front panel [see Fig. 1, 3-5, 20; ¶0060].  
	Regarding claim 8,
Yoon discloses the laundry treating system of claim 7, wherein the front face of the control panel (300) has a width corresponding to a width of each of the first front panel and the second front panel [see Fig. 1, 3, 6, 15, 20; ¶0171-¶0173].  
	Regarding claim 9,
	Yoon discloses the laundry treating system of claim 7, wherein the front face of the control panel includes: 
a first display (at upper 300) configured to display an operating state of the first treating apparatus; and 
a second display (at lower 300) configured to display an operating state of the second treating apparatus [see Fig. 20; ¶0061].  
Regarding claim 10,
Yoon discloses the laundry treating system of claim 7, wherein the control panel (300) includes: 
a top face (top surface of 300) extending rearward from an upper end of the front face of the control panel; and 
a bottom face (bottom surface of 300) extending rearward from a lower end of the front face of the control panel [see Fig. 3-8], 
wherein the first front panel includes a lower end bent portion (not labelled) extending rearward from a lower end of the first front panel and coupled to the top face of the control panel, and 
wherein the second front panel includes an upper end bent portion (not labelled) extending rearward from an upper end of the second front panel and coupled to the bottom face of the control panel [see Fig. 1, 6-7, 20; ¶0093-¶0099].  
Regarding claim 11,
Yoon discloses the laundry treating system of claim 7, wherein the control panel (300) further includes side faces (at lateral ends of 300) extending rearward from opposite lateral ends of the front face of the control panel [see Fig. 3], 
wherein the first treating apparatus has first side panels (at 110), and 
wherein each of the side faces of the control panel is vertically flush with each of the first side panels [see Fig. 1, 3, 20; ¶0051, ¶0171-¶0174].  
Regarding claim 12,
Yoon discloses the laundry treating system of claim 11, wherein the first front panel includes first side end bent portions (bent lateral ends of upper 120) extending rearward from opposite lateral ends of the first front panel, 
wherein the second front panel includes second side end bent portions (bent lateral ends of lower 120) extending rearward from opposite lateral ends of the second front panel, and 
wherein each of the side faces of the control panel is disposed between and is vertically flush with each of the first side end bent portions and each of the second side end bent portions [see Fig. 1, 3, 6, 15, 20; ¶0171-¶0174].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon.
Regarding claim 15,
Kwon discloses the laundry treating system of claim 14, but does not explicitly teach that a distance between the control panel and the first laundry inlet is equal to a distance between the control panel and the second laundry inlet.  However it would have been obvious to one having ordinary skill in the art at the time of filing to design the dimensions of the system such that first and second laundry inlets are equidistant from the control panel since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) [see MPEP 2144.04(IV)(A)]

Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claim 13 above, and further in view of JP 2011-062297 to Hattori et al. (hereafter “Hattori”, machine translation provided for citation).
Regarding claim 16,
Kwon discloses the laundry treating system of claim 13, wherein the second treating apparatus has a tub (120) disposed therein, wherein the second drum (110) is configured to rotate inside the tub [Fig. 3; ¶0044].
Kwon does not disclose that the second front panel defines a detergent opening configured to receive a detergent storage unit and located between the second laundry inlet and the control panel, however such a configuration is old and well known in the art.  For example, Hattori similarly discloses a laundry treating system having a front panel (1a) that defines a detergent opening configured to receive a detergent storage unit (7), wherein the detergent opening is located at an upper left portion of the front panel between a laundry inlet (3) and a control panel (6) [Fig. 1; ¶0013].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Kwon such that the second front panel further define a detergent opening configured to receive a detergent storage unit, as taught by Hattori, in order to predictably allow users to load detergent for laundry treatment through the second front panel [Hattori: ¶0013].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
	Regarding claim 17,
	Kwon in view of Hattori disclose the laundry treating system of claim 16, wherein Kwon teaches that the second laundry inlet (at 41) is positioned at a center of the second front panel [see Fig. 1; ¶0054] and the control panel (50) is located above the upper ends of the second side panels (at 131) [see Fig. 1-2; ¶0045].  Therefore the modified device of Kwon in view of Hattori meets all features of claim 17 defining that the detergent opening of the second front panel is positioned to be horizontally off the center of the second front panel and located at an upper portion of the second front panel, the detergent opening of the second front panel being located below upper ends of the second side panels, and wherein the control panel is located above the detergent opening and the upper ends of the second side panels [see Fig. 1-2 of Kwon and Fig. 1 of Hattori].  
Regarding claim 19,
	Kwon in view of Hattori disclose the laundry treating system of claim 16, wherein Hattori teaches that a front face of the detergent storage unit (7) is flush with a front face of the second front panel (1a) [see Fig. 1; ¶0013].  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Hattori as applied to claim 17 above, and further in view of JP 2019-047944 to Beppu et al. (hereafter “Beppu”, machine translation provided for citation).
Regarding claim 18,
Kwon in view of Hattori disclose the laundry treating system of claim 17, but does not disclose that the second front panel defines a filter opening configured to receive a filter configured to collect foreign substances from washing-water, however such a configuration is old and well known in the art.  For example, Beppu similarly discloses a laundry treating system having a front panel (1c + 1f) that defines a filter opening (at 1g) configured to receive a filter (23c) to collect foreign substances from washing-water, wherein the filter opening is located at a lower left portion of the front panel [see Fig. 1, 8-9; ¶0011, ¶0025].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Kwon such that the second front panel further define a filter opening configured to receive a filter, as taught by Beppu, in order to predictably collect foreign substances from washing-water [Beppu: ¶0025].  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711